ORDER
PER CURIAM.
The court directs Tariq Belt to show cause why his appeal should not be dismissed for lack of jurisdiction.
The order of the Court of Federal Claims that Mr. Belt has appealed returned his complaint but granted leave to file a complaint that conformed to the court’s rules. Ordinarily, this court is authorized to review only a “final decision of the United States Court of Federal *970Claims.” 28 U.S.C. § 1295(a)(8). While there are exceptions to this general rule, it does not appear that the order in question falls within any of those exceptions.
Accordingly,
It Is ORDERED That:
(1) Belt is directed to show cause within 21 days from the date of this order why his appeal should not be dismissed for lack of jurisdiction. The appellee may also respond within that time.
(2) Mr. Belt’s motion for an extension of time is denied as moot. The briefing schedule is stayed.